Ingram, Justice.
Although a majority of this court does not necessarily agree with the interpretation of Code Ann. § 92A-608 by the Court of Appeals reported in Dunn v. Cofer, 134 Ga. App. 173 (213 SE2d 483), the writ of certiorari granted in this case is dismissed as having been improvidently granted in view of House Bill No. 338, 1975 regular session of the General Assembly, which was approved by the Governor on April 24, 1975.

Writ of certiorari dismissed.


All the Justices concur, except Jordan, Hall and Hill, JJ., who dissent.